Tundra Gold Corp. irginia Street Reno, Nevada 89501 Telephone: (775) 398-3012 Facsimile: (775) 686-2401 January 10, 2011 BY EDGAR AND FACSIMILE (202) 772-9368 Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Attention:Ms. Alexander Ledbetter, Esq. Re:Tundra Gold Corp. Registration Statement on Form S-1A Filed on January 7, 2011 File Number333-169066 Dear Ms. Ledbetter: In accordance with Rule 461 promulgated under the Securities Act of 1933, as amended (the "Act"), Tundra Gold Corp. (the “Company”) hereby requests that the Registration Statement described above (the “Registration Statement”) be accelerated so that it will become effective at5:00pm on Wednesday, January 12, 2011, or as soon as practicable thereafter.In connection with such request, the undersigned, being all of the officers and directors of the Company, hereby acknowledge the following: 1.Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. 2.The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in their filing. 3.The Company may not assert the declaration of effectiveness or the staff’s comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions regarding this matter, please do not hesitate to call David Lubin, Esq., counsel for the Company, (516) 887-8200, facsimile (516) 887-8250.Thank you for your attention to this matter. Very truly yours, TUNDRA GOLD CORP. By: /s/ Gurpartap Singh Basrai Name: Gurpartap Singh Basrai Title: CEO, President and Director (Principal Executive, Financial and Accounting Officer) By: /s/ William P. Eastwood Name: William P. Eastwood Title: Director
